DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea LarkBoats, Inc. et al, 175 U.S.P.Q. 260, 272 (S.D. FI. 1972). It is unreasonable for Examiner to review all of the cited references thoroughly. By initialing the accompanying 1449 forms, Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, 15 and 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. That is, ¶0142 describes “a first syntax element” as described in, for example, claim 1, yet without naming it or properly describing how it could be discerned from other syntax elements with other functions. For example, ¶0143 then describes another first syntax element with another function. Is this a different syntax element all together, despite it also being described as a “first syntax element”. It is unclear how these different syntax elements could be discerned, or if they’re the same syntax --- how could one syntax possibly describe so many different functions? A more proper description would be required in order for such functions/syntax to be enabled. Further competing descriptions for “a first syntax element” are described in ¶0144, 0145, 0146, 0147, 0151, 0170, 0177, etc. which provide further confusion with regards to not naming such syntax elements in order to differentiate them. It is noted that these elements are additionally not named under different embodiments, thus establishing such confusion and not providing sufficient enablement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-13, 15, 16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al. (“Ma”) (U.S. PG Publication No. 2022/0030222).

In regards to claim 1, Ma teaches a method of video processing (See ¶0208-0209), comprising: 
	performing a conversion between a video comprising one or more pictures and a bitstream of the video (See ¶0024 and 0092 wherein a video source is encoded [converted] into an encoded bitstream, this may also be taken in view of FIG. 1-3), 
	wherein the bitstream conforms to a format rule (See ¶0092-0094 in view of 0118 with regards to CODECs), 
	wherein the format rule conditionally allows coding of the one or more pictures in one layer using a reference picture from other layers based on a first syntax element indicating whether an inter-layer prediction is enabled and whether an inter-layer reference picture is capable of being used (See Abstract and ¶0008 wherein the first syntax element is taught as an inter-layer enabled syntax element), and 
	wherein the first syntax element is conditionally present in the bitstream based on a second syntax element that indicates whether an identifier of a video parameter set (VPS) associated with the one or more pictures is not equal to zero (See Abstract and ¶0008 wherein the second syntax element is taught as the SPS-level syntax element as it needs to be greater than a preset value in order for the inter-layer enabled syntax element to be obtained and references the video parameter set).

In regards to claim 2, Ma teaches the method of claim 1, wherein the first syntax element is in a sequence parameter set (SPS) (See Abstract and ¶0008 in view of claim 2 wherein both the SPS-level syntax element and the inter-layer enabled syntax element are both comprised at the SPS level), and 
	wherein the first syntax element is sps_inter_layer_prediction_enabled_flag (See Abstract and ¶0008 wherein the sps_inter_layer_prediction_enabled_flag syntax element is instead named as inter-layer enabled syntax element).

In regards to claim 3, Ma teaches the method of claim 1, wherein the second syntax element is in a sequence parameter set (SPS) (See Abstract and ¶0008), and 
	wherein the second syntax element is sps_video_parameter_set_id (See Abstract and ¶0008 wherein the sps_video_parameter_set_id syntax element is instead named as SPS-level syntax element).

In regards to claim 10, Ma teaches the method of claim 1, wherein the conversion comprises decoding the video from the bitstream (See ¶0003, 0004; also see ¶0024 and 0092 in view of FIG. 1-3).

In regards to claim 11, Ma teaches the method of claim 1, wherein the conversion comprises encoding the video into the bitstream (See ¶0003, 0004; also see ¶0024 and 0092 in view of FIG. 1-3).

In regards to claims 12, 13, 15, 16, 18 and 19, the claims are rejected under the same basis as claim by Ma wherein the processor is taught as seen in ¶0423 and the non-transitory medium is taught as seen in ¶0422. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (“Ma”) (U.S. PG Publication No. 2022/0030222) in view of Samuelsson et al. (“Sam”) (U.S. PG Publication No. 2022/0272378) and Esenlik et al. (“Esen”) (U.S. PG Publication No. 2014/0086305).
	It is to be noted that the information provided by Sam is also supported in the provision application of 62/865,295, filed June 24, 2019.

In regards to claim 4, Ma fails to teach the method of claim 1, wherein the format rule defines a third syntax element for enabling (a) a synchronization process for context variables before decoding a coding tree unit (CTU) in each picture of the one or more pictures and (b) a storage process for the context variables after decoding the CTU, wherein the third syntax element is present in a sequence parameter set (SPS) associated with the one or more pictures, and wherein the third syntax element is excluded from a picture parameter set (PPS) associated with the one or more pictures.
	In a similar endeavor Sam teaches wherein the format rule defines a third syntax element for enabling 
	(a) a synchronization process for context variables before decoding a coding tree unit (CTU) in each picture of the one or more pictures (See ¶0374) and 
	(b) a storage process for the context variables after decoding the CTU (See ¶0374).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Sam into Ma because it allows for specifying a synchronization process for context variables as described in ¶0374.
	In a similar endeavor Esen teaches wherein the third syntax element is present in a sequence parameter set (SPS) associated with the one or more pictures (See ¶0303), and 
	wherein the third syntax element is excluded from a picture parameter set (PPS) associated with the one or more pictures (See ¶0303 wherein it is understood by one of ordinary skill in the art that if the syntax element is present in the sequence parameter set then there is no need for its re-inclusion in the picture parameter set).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Esen into Ma because it allows for the use of the syntax element is a desired parameter set of encoding as seen in ¶0303.

In regards to claim 5, Ma fails to teach the method of claim 4, wherein the CTU comprises a first coding tree block (CTB) of a row of CTBs in each tile in each picture of the one or more pictures.
	In a similar endeavor Sam teaches wherein the CTU comprises a first coding tree block (CTB) of a row of CTBs in each tile in each picture of the one or more pictures (See ¶0374).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Sam into Ma because it allows for specifying a synchronization process for context variables as described in ¶0374.

In regards to claim 6, Ma fails to teach the method of claim 4, wherein the third syntax element is sps_entropy_coding_sync_enabled_flag.
	In a similar endeavor Sam teaches wherein the third syntax element is sps_entropy_coding_sync_enabled_flag (See ¶0374).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Sam into Ma because it allows for specifying a synchronization process for context variables as described in ¶0374.

Claim(s) 7-9, 14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (“Ma”) (U.S. PG Publication No. 2022/0030222) in view of Hendry (U.S. PG Publication No. 2022/0400280) and Esenlik et al. (“Esen”) (U.S. PG Publication No. 2014/0086305).
	It is to be noted that the information provided by Sam is also supported in the provision application of 62/935,623, filed Nov 14, 2019.

In regards to claim 7, Ma fails to teach the method of claim 1, wherein the format rule further defines a fourth syntax element indicating whether signaling entry point offsets for tiles or tile-specific coding tree unit (CTU) rows are allowed to be present in a slice header of a picture of the one or more pictures, wherein the fourth syntax element is present in a sequence parameter set (SPS) associated with the one or more pictures, and wherein the fourth syntax element is excluded from a picture parameter set (PPS) associated with the one or more pictures.
	In a similar endeavor Hendry teaches wherein the format rule further defines a fourth syntax element indicating whether signaling entry point offsets for tiles or tile-specific coding tree unit (CTU) rows are allowed to be present in a slice header of a picture of the one or more pictures (See ¶0145-0148 and 0156).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Hendry into Ma because it allows for a system to use a syntax element to indicate whether entry point offset information is present based on whether the value of the syntax element is 0 or 1 as described in ¶0156.
	In a similar endeavor Esen teaches wherein the fourth syntax element is present in a sequence parameter set (SPS) associated with the one or more pictures (See ¶0303 wherein, similar to the third syntax element, the fourth syntax element may also be placed in a sequence parameter set as opposed to the picture parameter set), and 
	wherein the fourth syntax element is excluded from a picture parameter set (PPS) associated with the one or more pictures (See ¶0303 wherein it is understood by one of ordinary skill in the art that if the syntax element is present in the sequence parameter set then there is no need for its re-inclusion in the picture parameter set, both for the third and a fourth syntax element).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Esen into Ma because it allows for the use of the syntax element is a desired parameter set of encoding as seen in ¶0303.

In regards to claim 8, Ma fails to teach the method of claim 7, wherein the format rule allows signalling of the entry point offsets based on a value of the fourth syntax element being equal to one.
	In a similar endeavor Hendry teaches wherein the format rule allows signalling of the entry point offsets based on a value of the fourth syntax element being equal to one  (See ¶0145-0148 and 0156).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Hendry into Ma because it allows for a system to use a syntax element to indicate whether entry point offset information is present based on whether the value of the syntax element is 0 or 1 as described in ¶0156.

In regards to claim 9, Ma fails to teach the method of claim 7, wherein the fourth syntax element is sps_entry_point_offsets_present_flag.
	In a similar endeavor Hendry teaches wherein the fourth syntax element is sps_entry_point_offsets_present_flag (See ¶0145-0148 and 0156).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Hendry into Ma because it allows for a system to use a syntax element to indicate whether entry point offset information is present based on whether the value of the syntax element is 0 or 1 as described in ¶0156.

In regards to claims 14, 17 and 20, the claims are rejected under the same basis as claim 4 by Ma in view of Sam and Esen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483